DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/26/2021 has been entered. Claims 2, 5, 7, 9, 11, 16-33, 35-44, 46-48, 50-53, 55-58, and 62-71 are cancelled. Claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-61 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US17/47979 filed on 08/22/2017, which claims benefit of US Provisional Application No. 62/378,053 filed on 08/22/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/378,053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 10, 15, 34, 45, 49, and 54 recite “at least 30 mg of pterostilbene”, “at least 100 mg, at least 150 mg, at least 200 mg, at least 250 mg, at least 300 mg, at least 350 mg, at least 400 mg, at least 450 mg, at least 500 mg, at least 550 mg, at least 600 mg, at least 650 mg, at least 700 mg, at least 750 mg, at least 800 mg, at least 850 mg, at least 900 mg, .

Applicant’s Arguments/Remarks filed on 05/26/2021 have been fully considered. Applicant argued “p. 6 lines 18-19, and p. 28 lines 24 to 26 of Provisional Application No. 62/378,053 for support for claims 45, 49, and 54. Support for claims 15 and 34 can be found on p. 28, lines 6-20 of the provisional application” (p. 5, para. 2).
In response, these arguments are found not persuasive because of the following reasons. The cited pages disclosed “the composition will be provided on consecutive days and may be provided for at least a week, preferably at least two weeks, and most preferably at least a month” (p. 6/32, lines 8, 9, and 17-19), “administered nicotinamide riboside… in an amount of between about 50 mg and about 1500 mg… between about 1000 mg and about 1500 mg, or 250 mg per day” (p. 28/32, lines 6-12), “administered pterostilbene… in an amount between about 25 mg and about 1000 mg… between about 45 mg and about 250 mg per day, about 50 mg per day, or about 50 mg per day” (p. 28/32, lines 14-20), and “administered in a dosage regimen over 25 days, weeks, or months. Dosages may be multiple times per day or singular doses per day. Each dosage when dosages are administered over multiple days, weeks, or months may or may not be equal amounts” (p. 28/32, lines 24-27), which do not explicitly disclose or provide specific instruction to arrive the claimed ranges or values.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/28/2021 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 6, 12, and 15 because of improper recitation, as set forth on page 3 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of amended claims.
The rejection of claims 1, 3, 4, 6, 8, 10, 13, 14, 45, 49, 54, and 59-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of amended claims 1 and 10. Claims 3, 4, 6, 8, 14, 45, 49, 54, and 59-61 depend from claim 1. Claim 13 depend from claim 10
The rejection of claim 62 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 9 to 10 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of cancelled claim 62.
The rejection of claim 62 under 35 U.S.C. 102(a)(1) as being anticipated by Deren-Lewis et al., as set forth on page 11 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of cancelled claim 62. 
The provisional rejection of claim 62 on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 and 31 of copending Application No. 16/614,249, as set forth on pages 14 to 15 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of cancelled claim 62.
The provisional rejection of claim 62 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, and 30 of copending Application No. 16/760,317, as set forth on page 16 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of cancelled claim 62.
withdrawn in view of cancelled claim 62.
The provisional rejection of claim 62 on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 22, 23, and 32 of copending Application No. 16/607,531, as set forth on pages 18-19 of Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of canceled claim 62.
The provisional rejection of claim 62 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/735,066, as set forth on pages 19 to 20 of the Non-Final Rejection mailed on 02/26/2021, is withdrawn in view of cancelled claim 62.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8, 14, 15, 34, 45, 49, 54, and 59-61 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing or ameliorating symptoms or indicia of a neurodegenerative disease in a subject, does not reasonably provide enablement for therapeutically treating a neurodegenerative disease in a subject. The term cured, lessened, reduced, improved, ameliorated, palliated, prevented, and/or reversed after administration. "Treating" and "improving" may also mean reducing the risk of indicia of a neurodegenerative disorder” in the specification (p. 11/37, lines 32-34; p. 12/37, lines 1-5). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 3, 4, 6, 8, 14, 15, 34, 45, 49, 54, and 59-61 depend from claim 1. 
Applicants claim a method for therapeutically treating (encompassing preventing or curing) in a subject recited in claim 1. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method or composition for treating (encompassing preventing) or preventing a neurodegenerative disease in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a neurodegenerative disease in a subject by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of 
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of therapeutically treating a neurodegenerative disease in a subject in need thereof comprising administering to the subject a composition comprising an effective amount of nicotinamide riboside and at least 30 mg of pterostilbene (claim 1).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention or curing of a neurodegenerative disease in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent or cure a neurodegenerative disease in a subject. Bedlack et al. (Amyotrophic Lateral Sclerosis and Frontotemporal Degeneration, 19:317-319, 2018) disclosed that Basis is the first and currently only product being sold by Elysium Health. Each capsule of this oral dietary supplement contains two main ingredients, nicotinamide riboside (125 mg) and pterostilbene (25mg). It is advertised to ‘promote well-being at the cellular level’. Elysium’s website specifically states it ‘is not intended to diagnose, treat, cure or prevent any disease, and is intended for healthy adults’. Basis has mechanisms of action that could theoretically be useful in treating ALS. However, we found no data in preclinical ALS models, no case reports, and no trials in PALS. Based on this lack of data, ALSUntangled cannot currently recommend use of Basis to slow, stop, or reverse the progression of ALS (page 317, left col., para. 2;   ). One of skilled artisan would understand that contemporary treatment or management of a neurodegenerative 
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method or composition is effective for preventing a neurodegenerative disorder as recited in the claim. The exemplary embodiments of the Specification merely present (i) Example 2, Mouse model: Mice will be treated daily for three weeks, and specific assays will be carried out to determine whether indicia of neurodegenerative disorders have been improved. The viability of the dopaminergic neurons will be scored by staining appropriate brain sections for tyrosine hydroxylase; (ii) Example 3, Transgenic Mouse Model: Mice will be treated daily for three weeks, and specific assays will be carried out to determine whether indicia of neurodegenerative disorders have been improved. For these transgenic mice, measured endpoints will be survival rates of the treated transgenic mice that will be compared to untreated transgenic mice; and (iii) Example 4, Results of Human Administration: Subjects are to be grouped based upon certain indicia of neurodegenerative disorders, such as Parkinson's disease. Several of the symptoms described herein will be monitored and their indicia will be improved. Each participant will also self-report using a survey that will contain questions related to indicia of symptoms of a neurodegenerative disorder. The trial will be placebo-controlled, randomized and blinded (p. 35/37 to 37/37). No results on prevention or curing were presented.  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure or cure can be achieved after applying the method comprising administering the claimed composition. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent or to cure a neurodegenerative disorder.  Because this research would have to be exhaustive, 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Regarding claim 12, the phrase "such as" (line 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To advance prosecution, the broad recitation “cognitive issues” is examined.


In response, these arguments are found not persuasive because of the following reasons. The recitation “therapeutically treating” (line 1 of claim 1) encompasses preventing or curing, which has not been demonstrated in the specification or in the literature.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-61 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn (WO 2016/149277, published on September 22, 2016, PCT filed on March 15, 2016, and benefitted from the US Provisional Appl. 62/134,449 filed on March 17, 2015, hereinafter referred to as Horn ‘277).
With regard to structural limitations “A method comprising administering (or orally; or self-administered) to a subject suffering from a neurodegenerative disease (or Alzheimer’s disease; or Huntington’s disease; or Parkinson’s disease) a composition comprising an effective amount of nicotinamide riboside and at least 30 mg of pterostilbene (or one or more, two or more, or one hundred 
Horn ‘277 disclosed a method of enhancing energy in a subject or of treating a mitochondrial energy disorder or disease in a subject or a mammal in need thereof, comprising administering to the subject a therapeutically effective amount of a nutritional composition comprising a synergistically effective amount of a combination of a NAD+ precursor and an ATP booster. The mitochondrial energy disorder or disease comprises Alzheimer's dementia. Parkinson's disease, Huntington disease, Aroyotrophic Lateral Sclerosis (ALS), Frontotemporal Dementia (FTD) (page 5/25, [0020-0025]). The nutritional composition further comprises an effective amount of a mitochondria protecting nutrient, including pterostilbene, resveratrol, astaxanthin. The nutritional compositions further comprise a pharmaceutically-acceptable carrier. Some examples of pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch. The nutritional compositions are included in a tablet or a capsule. The therapeutically effective quantity is from 0.01 mg/kg to 1,000 mg/kg, or from about 0.01 mg/kg to about 75 mg/kg. The therapeutically effective dosage is included in one or more unitary dosage forms. A dietary supplement divided into a dose of 2 capsules per day for a total daily dose of 166.7 mg of Nicotinamide Riboside Chloride, about 500.0 mg of Acetyl L-Carnitine HCL, about 150.0 mg of Ancient peat and Apple extract, about 100.0 mg of R-Alpha Lipoic Acid, about 250.0 mg of Rhodiola rosea 3% rosavins, and about 25 mg of pterostilbene (page 4/25, [0017 and 0018]; pages 6/25 to 7/25, [0033, 0035, and 0037-0040]; 16/25, [0084]). The term "administering" means providing a pharmaceutical agent or composition to a subject, and includes administering by a medical professional and self-administering. The route of administering includes oral, transdermal, or by injection. The nutritional composition is administered on a daily basis (page 10/25, [0058]; page 11/25, [0065]; page 18/25, [0094]).


Applicant’s Arguments/Remarks filed on 05/26/2021 have been fully considered. Applicant argued “claims 1 and 10, independent claims from which all other claims depend, have been amended to recite administering an effective amount of nicotinamide riboside and at least 30 mg of pterostilbene. Horn does not disclose a 30 mg dose of pterostilbene” (p. 7, para. 3).
In response, these arguments are found not persuasive because of the following reasons. The recitation “at least 30 mg of pterostilbene” (claims 1 and 10) does not limit the dosing period, and thus encompasses at least 30 mg of pterostilbene for one week. Also, Horn ‘277 disclosed “therapeutically effective quantity is from 0.01 mg/kg to 1,000 mg/kg, or from about 0.01 mg/kg to about 75 mg/kg. The therapeutically effective dosage is included in one or more unitary dosage forms. A dietary supplement divided into a dose of 2 capsules per day”, in which 2 capsules (a total of 1191.7 mg, including about 25 mg pterostilbene) daily are exemplified. For a 65-kg human, the 75 mg/kg is equivalent to 4875 mg/65 kg or up to 4 capsules per day, which contains about 50 mg pterostilbene. To overcome the 102 or potential 103 rejection, Applicant may include additional active step that is not taught or suggested by the reference. Alternatively, the closed transitional phrase “consisting of” may be used to limit specific active step or composition. Any amendment after-Final may not be entered if new issues arises and extensive search is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

(I) Claims 1, 10, 12, 14, 15, 34, 45, 49, 54, and 59-61 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20, 21, 30, 36, 40, 45, 49-51 of copending Application No. 16/768,267 (Assignee: Elysium Health, Inc., claim set of 05/29/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘267 claims “A method of slowing or treating progressive intraocular ganglion cell degradation or loss in a subject in need thereof, comprising administering to the subject a composition comprising nicotinamide riboside” (claim 16), “wherein the composition further comprises pterostilbene, wherein administering one or more doses of the composition; wherein each dose of the composition comprises at least 200 mg of nicotinamide riboside; wherein each dose of the composition comprises at least 25 mg of pterostilbene” (claims 17, 20, 21, and 30), “wherein two or more doses of the composition are administered; wherein the dose of the composition is administered at least once a week; wherein the doses are administered for at least 7 days; wherein the composition is formulated as a pill, a tablet, or a capsule; wherein the composition is administered orally; wherein the composition is self-administered” (claims 36, 40, 45, and 49-51). 
Thus, claims 1, 10, 12, 14, 15, 34, 45, 49, 54, and 59-61 of this instant application encompasses or overlaps with claims 16, 17, 20, 21, 30, 36, 40, 45, 49-51 of Appl. ‘267. The method or composition of Appl. ‘267 meets all structural limitation of claimed method or composition and would achieve the same intended results, or would carry the same properties, including “reducing symptoms or indicia of a neurodegenerative disease”, “reducing the prevalence of indicia of a neurodegenerative disease, wherein the indicia of a neurodegenerative disease are tremors, resting tremors… or dementia”, and 

(II) Claims 1, 3, 6, 8, 10, 12-15, 34, 45, 49, 54, 60, and 61 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 9, 69, 70, 78, 85, 89, 94, and 99 of copending Application No. 16/757,037 (Assignee: Elysium Health, Inc., claim set of 09/16/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘037 claims “A method of treating or preventing a disease or disorder in a subject comprising cells exhibiting TDP-43 cytoplasmic accumulation, the method comprising administering to the subject a composition comprising nicotinamide riboside, wherein the disease or disorder is a an autophagy-associated disease or disorder, a protein misfolding-associated disease or disorder, or a neurodegenerative disease or disorder, wherein the composition further comprises pterostilbene; wherein the disease or disorder is Alzheimer's disease, amyotrophic lateral sclerosis, parkinsonism dementia complex of Guam… or subacute sclerosing panecephalitis” (claims 5, 6, and 9), “wherein the administration of the composition comprises administering one or more doses of the composition; wherein each dose of the composition comprises at least 800 mg, at least 1000 mg, at least 1200 mg, at least 1400 mg, at least 1600 mg, at least 1800 mg, at least 2000 mg, or at least 2200 mg or of nicotinamide riboside; wherein each dose of the composition comprises at least 60 mg, at least 100 mg, at least 200 mg, at least 300 mg, at least 400 mg, at least 500 mg, or at least 600 mg of pterostilbene” (claims 69, 70, and 78), “wherein two or more, thirty or more, fifty or more, or one hundred or more doses of the composition are administered; wherein the dose of the composition is administered at least once a week, at least twice a week, at least three times a week, at least once a day, or at least twice a day; wherein the doses are administered for at least 7 days, at least thirty days, at least 60 days, or at least 90 days; wherein the composition is administered orally” (claims 85, 89, 94, and 99). 


Applicant’s Arguments/Remarks filed on 05/26/2021 have been fully considered. Applicant argued “no claims have been indicated as allowable in any of the applications relied upon by the Office. Thus, Applicant respectfully requests that the double patenting rejections be held in abeyance until allowable subject matter is indicated” (p. 8, para. 1 and 2).
In response, these double patenting rejection are thus maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623